Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 07/27/2022.
In accordance with Applicant’s amendment, claims 1, 2, 4, 6, 10, 11, 13, 15, 16, 18, and 19 are amended, claims 9 and 17 are cancelled and claims 21-22 are added as new claims.  Claims 1-8, 10-16, and 18-22 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §102(a)(1) rejection of claims 1-3, 6-8, 10-12, 15-16, and 18-20 is withdrawn in response to applicant’s amendment, however a new ground of rejection is applied to these claims under §103 in the instant office action.

Response to Arguments
Response to §102 arguments - Applicant's amendments and supporting arguments (Remarks at pgs. 9-10) with respect to the §102(a)(1) rejection of claims 1-3, 6-8, 10-12, 15-16, and 18-20 have been considered but are primarily raised in support of the amendments to independent claims 1/10/18, which are believed to be fully addressed via the new ground of rejection applied to these claims under §103 below. 

Response to §101 arguments - Applicant's arguments (Remarks at pgs. 11-13) with respect to the §101 rejection applied to independent claims 1/10/18 in the previous office action have been considered, but are not persuasive. 
With respect to Applicant’s suggestion that the claims relate to technological improvements for discovering knowledge graphs using artificial intelligence (Remarks at pg. 12), the Examiner respectfully points out that the step for “constructing a knowledge graph” does not amount to artificial intelligence or any discernible technology but instead falls under the “Certain Methods of Organizing Human Activity” abstract idea grouping because it directly pertains to managing commercial (fundamental economic principles/practices and/or business relations) such as by providing a graph of information based on  what-if queries related to supply chain scenarios related to products, and this step can also be performed by a human mentally with the aid of pen and paper using human evaluation, judgment, or opinion.  Applicant’s arguments related to the role of AI modules and an uncertainty-aware AI model lacks merit because it relies on limitations not recited in the claims.  Notably, Applicant’s claims do not recite or require AI modules or an uncertainty-aware AI model and it would be improper to import such limitations into the claims.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See also, CollegeNet, Inc. v. Apply Yourself Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (while the specification can be examined for proper context of a claim term, limitations from the specification will not be imported into the claims).
Next, in response to Applicant’s suggestion that the claims are not abstract because “it is clear the claims specifically describe how to achieve the desired outcome” (Remarks at pg. 13), the Examiner emphasizes that eligibility does not hinge on novelty, unique, and/or specificity of the claimed invention.  Accordingly, specifically claiming how a desired outcome is achieved is not enough to confer eligibility.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
In response to Applicant’s reliance on the CAFC’s BASCOM decision (Remarks at pgs. 13-14), the Examiner emphasizes that the Federal Circuit found that the claims in BASCOM amounted to a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  However, Applicant’s claims do not include similar additional features or a non-conventional arrangement of the additional elements, instead relying on a general purpose computing device and conventional natural language processing  techniques pursuant to generating counterfactual queries (e.g., what-if queries) to construct a knowledge graph and output information to a user interface, though without yielding an improvement to the user interface, the computer, or any other technology. Therefore, Applicant’s reliance on the rationale set forth in the BASCOM decision is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-8, 10-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8, 21, and 22), computer program product (claims 10-16), and system (claims 18-20) are directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) and for managing commercial interactions supply chain demand forecasting is understood as encompassing  fundamental economic principles/practices and/or business relations.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below and the additional elements are indicated in plain text:
obtaining a natural language spatiotemporal query related to a demand of at least one product in a supply chain (The “obtaining” step falls under the “Certain Methods of Organizing Human Activity” because it covers activity that directly pertains to managing commercial (fundamental economic principles/practices and/or business relations), and can also be performed as a mental step because the “obtaining” is disembodied and can be performed in the human mind, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
applying one or more natural language processes to the natural language spatiotemporal query to identify a context of the natural language spatiotemporal query (This step falls under the “Certain Methods of Organizing Human Activity” because it directly pertains to managing commercial interactions (fundamental economic principles/practices and/or business relations) such as for identifying context related to product details, and can also be performed as a mental step such as via human evaluation or judgment);
determining, based at least in part on the context, one or more parameters affecting the demand of the at least one product, wherein the one or more parameters comprise at least one of one or more climate parameters and one or more disruptive event parameters (The “determining” step falls under the “Certain Methods of Organizing Human Activity” because this activity directly pertains to managing commercial interactions (fundamental economic principles/practices and/or business relations), and can also be performed as a mental step such as via human evaluation or judgment);
generating one or more sets of counterfactual queries by perturbing the natural language spatiotemporal query with respect to at least one of the one or more parameters (This step falls under the “Certain Methods of Organizing Human Activity” because it directly pertains to managing commercial interactions (fundamental economic principles/practices and/or business relations) such as by generating what-if queries related to supply chain scenarios related to products, and can also be performed as a mental step such as via human evaluation or judgment);
constructing a knowledge graph based on at least a portion of one or more sets of counterfactual queries, wherein the knowledge graph comprises information indicating an impact on the demand of the at least one product for at least a portion of the one or more parameters (The “constructing” step falls under the “Certain Methods of Organizing Human Activity” because it directly pertains to managing commercial (fundamental economic principles/practices and/or business relations) such as by providing a graph of information based on  what-if queries related to supply chain scenarios related to products, and can also be performed by a human mentally with the aid of pen and paper using human evaluation, judgment, or opinion); and
outputting, to a user interface, an explanation of a predicted demand forecast for the at least one product based at least in part on the knowledge graph (The “outputting…an explanation” step falls under the “Certain Methods of Organizing Human Activity” because it directly pertains to managing commercial (fundamental economic principles/practices and/or business relations), and can also be performed by a human mentally with the aid of pen and paper using human evaluation, judgment, or opinion, and may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)));
wherein the method is carried out by at least one computing device (This limitation is an additional element evaluated below under Step 2A Prong Two and Step 2B).
Independent claims 10/18 recites similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited by independent claims 1, 10, and 18 include a computer-implemented method, natural language processes, a user interface, at least one computing device, a computer program product comprising a computer readable storage medium, a system comprising a memory configured to store instruction and an processor operatively coupled to the memory to execute the program instructions.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because the computing elements amount to generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  Regarding the use of one or more natural language processes, the use of NLP is recited at a high level of generality and fails to provide an improvement to the functioning of a computer or to any other technology or technical field.  Even if the “obtaining” and “outputting” steps are interpreted as being conducted by a computer or network, these activities at most amount to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited by independent claims 1, 10, and 18 include a computer-implemented method, natural language processes, a user interface, at least one computing device, a computer program product comprising a computer readable storage medium, a system comprising a memory configured to store instruction and an processor operatively coupled to the memory to execute the program instructions.  These additional elements have been evaluated, but fail to add significantly more to the claims because the computing elements amount to generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph 71:  e.g., As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, e.g., personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate.)  Therefore, the additional elements directed to computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Next, regarding the use of one or more natural language processes, this element is recited at a high level of generality and it is further noted that natural language processing (NLP) is well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).  Accordingly, the use of natural language processing to identify a context of a natural language query is insufficient to add significantly more to the claim.
Lastly, even if the “obtaining” and “outputting” steps are interpreted as additional elements, such as by obtaining/outputting via a computer or network, such extra-solution data gathering/output activities have been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8, 11-16, and 19-22 recite the same abstract idea(s) as the independent claims, and when evaluated under Step 2A Prong One are found to recite further details that fall within the scope of the abstract idea itself along with the same generic computing elements recited in independent claims 1/10/18 which, as discussed above, and insufficient to amount to a practical application or significantly more.  Accordingly, the use of natural language processing to evaluate the received data is insufficient to integrate the judicial exception into a practical application or to add significantly more to the claim.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 15-16, and 18-20 are rejected under 35 U.S.C. §103 as unpatentable over Leidner et al. (US 2017/0039500, hereinafter “Leidner”) in view of Saha et al. (US 2019/0303498, hereinafter “Saha”).

Claims 1/10/18:  As per claim 1, Leidner teaches a computer-implemented method (paragraph 24: The invention provides a computer-based system and method that anticipates (based on data collected in a tender database) possible future supply based on indications of demand) the method comprising:
obtaining a natural language spatiotemporal query related to a demand of at least one product in a supply chain (paragraphs 21-26, 91, 114-119, 124, 142, 156, and Figs. 16-18, 34, and 35:  e.g., may employ natural language processing and other linguistics technology to identify companies in the text and to which statements relate; may employ natural language processing (NLP) and other linguistics technology to identify commodities and companies in the text as well as terms that indicate the existence of a supply chain relationship; simulate the effect on the network from a risk event occurring at a particular node and forecast its likely propagation through the network to understand how supply, demand and price changes may influence other nodes; The information received by the input and identification module may include both unstructured and structured data from a variety of data sources; determines commodity flows in near-real time to establish and render visual/virtual representations of supply and demand balances; FIG. 18 illustrates a further exemplary user interface screen 1800 for facilitating user searching and monitoring of commodity flows. In this example a user has selected “Crude Oil” at commodity pull down 1801 in search region 1802 along with “All” for both supply and demand. As shown in region 1804, no results were generated based on the criteria selected. The search function may also provide a means for exploring regions and for further narrowing search criteria; Construct Query from user entered data; user may enter data and search based on fields displayed. For example, and as shown, the fields include: a record identifier (PERM ID); Charterer; vessel; IMO (International Maritime Organization) ship number; cargo or commodity; grade; status; volume or capacity; load date; arrival date; load country; discharge country; discharge port; issuer (tender); awardee (tender); As illustrated, in “shipping” region 1902 this searched and selected CFR indicates the Maersk Nucleus vessel as carrying “Crude Oil” commodity with a volume of 255 KB and a load country of “Algeria.” The status indicates a “Trade Under Negotiation” and no departure date, arrival date or discharge port or region is known. In this interface a user may enter comments [i.e., natural language] related to the vessel, cargo, etc. in comments region 1904);
applying one or more natural language processes to the natural language spatiotemporal query to identify a context of the natural language spatiotemporal query (paragraphs 31-33, 91, 114-119, 142, 148, 150, and 154-157: e.g., instantiated query generation module (“IQGM”) communicatively coupled to the IAIM for generating a query comprising a supplier entry, a commodity entry, and a customer entry, the IQGM comprising a placeholder generation module for inserting a placeholder into the query; user may enter data and search based on fields displayed. For example, and as shown, the fields include: a record identifier (PERM ID); Charterer; vessel; IMO (International Maritime Organization) ship number; cargo or commodity; grade; status; volume or capacity; load date; arrival date; load country; discharge country; discharge port; If the source is external or otherwise not in a format readily understood by the GSCI, it may employ natural language processing and other linguistics technology to identify companies in the text and to which statements relate; employ natural language processing (NLP) and other linguistics technology to identify commodities and companies in the text as well as terms that indicate the existence of a supply chain relationship);
determining, based at least in part on the context, one or more parameters affecting the demand of the at least one product, wherein the one or more parameters comprise at least one of one or more climate parameters and one or more disruptive event parameters (Abstract, paragraphs 20, 25-26, 54, 56, 61-62, 78, 105, and 154-159: e.g., search, compartmentalize, map, alert, analyze, simulate, risk assess, etc., commodity flows in order to inform supply and demand; A search using the instantiated query may be run on external data sources 3360. In one embodiment, the search is performed on a search engine, such as, but not limited to Yahoo! BOSS, to obtain the top 1,000 results containing the query parameters. The search results are returned from external data sources 360 to transceiver 3350. Each commodity type or company name returned by the query is a candidate result; forecast and predict supply and demand imbalances;  takes into account real and near real-time commodity flows and interruptions to these as a result of risk events; system that pulls together remote and various sources of shipping, transport, tender, pricing, supply, demand and other data for presentment to interested parties and that can leverage business intelligence with such data and supplemental data (weather, political turmoil, regulatory requirements, etc.); Weather, global warming and extreme weather conditions and other natural phenomenon, strike action and political events, e.g., governmental change, civil war, are important factors, among others, that influence supply and demand; anticipated effect of certain types of events (weather, political, etc.) on supply, demand and/or price);
generating one or more sets of … queries by perturbing the … spatiotemporal query with respect to at least one of the one or more parameters (paragraphs 114, 119, 133, and 155:  e.g., The process begins at step 3410 with the input of query data into the system by the user. The query data input by the user is formatted into a supply chain query to be used in obtaining supply chain information. The formatted query is then sent in step 3420 to a search engine or external data source. The query is used to perform a search to locate and identify data requested by the user. In operation multiple queries comprising essentially common elements (company, commodity, linguistic relationship terms) but having different formats may be executed; user may enter data and search based on fields…load date, arrival date, load country, discharge country);
constructing a knowledge graph based on at least a portion of one or more sets of [information] …, wherein the knowledge graph comprises information indicating an impact on the demand of the at least one product for at least a portion of the one or more parameters (paragraphs 21, 69, 145, 155-160 and Figs. 29-38: e.g., Based on this knowledge, and for instance a supply chain graph associated with one or more of the products and companies, an investor may be provided with an alert or other indication of the predicted supply chain disturbance and is thereby given the opportunity to take appropriate action; Construct graph from extracted triples; discover and maintain a model of the global supply chain graph. With such network data structure in place analysis can be executed to simulate the effect on the network from a risk event occurring at a particular node and forecast its likely propagation through the network to understand how supply, demand and price changes may influence other nodes. Similarly, once a risk event has occurred interested parties can assess the impact through the network to most appropriately re-distribute risk, forecast and manage recovery; supply chain graph is generated by turning each of the supplier entity and customer entity into two graph nodes. The nodes are connected by a vertex labeled with the commodity type. The supply chain graph may use additional nodes and vertices by additional triples from the set of triples to the graph. The resulting graph may be displayed to the user in either a graphical user interface or may be stored in memory to be used for other purposes; generating a supply chain graph will provide a more complete picture of the market environment and will assist the user in making determinations about risk in the supply chain and in analyzing and forecasting the supply and demand of resources represented in the graph); and
outputting, to a user interface, an explanation of a predicted demand forecast for the at least one product based at least in part on the knowledge graph (paragraphs 11, 53-54, 57, 70, 78, 116, 117, 158, and Figs. 31-36:  e.g., Global Supply Chain Intelligence system (“GSCI”) adapted to predict, discover and verify commodity trade flows; supply chain graph will provide a more complete picture of the market environment and will assist the user in making determinations about risk in the supply chain and in analyzing and forecasting the supply and demand of resources represented in the graph; dataset may also be used in a business intelligence process within the GSCI to arrive at an output, such as a predicted price behavior, a price alert, a risk alert, etc. In one manner the GSCI includes a Commodity Flow Intelligence (CFI) component that collects and analyzes information with the timeliness, detail and accuracy required to track, forecast and predict supply and demand imbalances at the discrete flow level to aid market participants in making operational trading and investment decisions; FIG. 17 illustrates an exemplary commodity flow search user interface screen 1700 having a search flow criteria region 1702 for receiving input from a user and a display region 1704 for displaying results responsive to criteria input in region);
wherein the method is carried out by at least one computing device (paragraphs 24, 85, 94, 136, 145, and 150:  e.g., invention provides a computer-based system and method that anticipates (based on data collected in a tender database) possible future supply based on indications of demand; FIG. 6 is a schematic diagram of a client/server/database architecture associated with one implementation of the GSCI of the present invention; Processor module 641 includes one or more local or distributed processors, controllers, or virtual machines. Memory module 660, which takes the exemplary form of one or more electronic, magnetic, or optical data-storage devices, stores non-transitory machine readable and/or executable instruction sets for wholly or partly defining software and related user interfaces for execution of the processor 641 of the various data and modules 650-665).

Leidner does not explicitly teach:
generating one or more sets of counterfactual queries by perturbing the natural language … query
counterfactual queries.

Saha teaches:
generating one or more sets of counterfactual queries by perturbing the natural language … query (paragraphs 26, 32, and 34: When the natural language processing system attempts to convert the natural language query to machine language, the system may identify or determine that more than one interpretation of the query may be possible [i.e., perturbing the natural language query to generate counterfactual queries]. For example, if a user provides the query “How much is a bus ticket to Lincoln?” the system may identify that there are multiple cities having the name “Lincoln”. Thus, the query includes multiple different interpretations that would likely result in different responses; system may ensure that the produced knowledge graph is complete for all possible interpretations of the query, which may be just a single interpretation or multiple interpretations; it should be understood that more than one interpretation may be possible for each query and the system may provide a response for each possible interpretation of the query);
counterfactual queries (paragraphs 26, 32, and 34: system may identify or determine that more than one interpretation of the query may be possible. For example, if a user provides the query “How much is a bus ticket to Lincoln?” the system may identify that there are multiple cities having the name “Lincoln”. Thus, the query includes multiple different interpretations that would likely result in different responses; system may ensure that the produced knowledge graph is complete for all possible interpretations of the query, which may be just a single interpretation or multiple interpretations;  it should be understood that more than one interpretation may be possible for each query and the system may provide a response for each possible interpretation of the query);
and Saha also duplicates the teachings of Leidner by further teaching the following limitations obtaining a  natural language … query (paragraphs 2-5, 16, 20-25, and 35:  receiving, from a user, a natural language query; generating an ontology subgraph by mapping the natural language query to a domain ontology and filtering the domain ontology based upon entities within the natural language query; user may provide a query, for example, a factoid natural language query; natural language query includes a query that is provided in an ordinary human language, for example, as if the user were talking to another person); applying one or more natural language processes to the natural language … query to identify a context of the natural language … query (paragraphs 24-26: The natural language processing system analyzes the natural language input to convert the natural language input to a machine language that is able to be processed by the system. To make this conversion the natural language process system may access a domain ontology. The domain ontology may be an ontology that is relevant to an overarching domain of the query. For example, if the query is directed to a query within the business domain, the domain ontology may include a business ontology; natural language processing system attempts to convert the natural language query to machine language, the system may identify or determine that more than one interpretation of the query may be possible. For example, if a user provides the query “How much is a bus ticket to Lincoln?” the system may identify that there are multiple cities having the name “Lincoln”. Thus, the query includes multiple different interpretations that would likely result in different responses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leidner with Saha because the references are analogous since they are each directed features for generating knowledge graphs based on search queries, which is within Applicant’s field of endeavor of auto-discovery of reasoning graphs in supply chains pursuant to demand forecasting, and because modifying Leidner by incorporating Saha’s feature for generating counterfactual queries by perturbing the natural query, as claimed, would be appreciated as a beneficial and compatible extension of Leidner’s existing techniques employing natural language processing for gathering/analyzing relevant information in response to queries (Leidner at paragraphs 91 and 142), and to improve the query results by employing knowledge graphs for multiple different interpretations in order to ensure that all relevant interpretations are provided responsive to a natural language search query (Saha, at least paragraph 32); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18 are directed to a computer program product and system for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Leidner, in view of Saha, teaches a computer program product and system for performing the limitations discussed above (Leidner at paragraphs 24 and 150: e.g., Client side application software may be stored on machine-readable medium and comprising instructions executed, for example, by the processor 3220 of computer 3211, and presentation of web-based interface screens facilitate the interaction between user system 3210 and central system; invention provides a computer-based system and method that anticipates (based on data collected in a tender database) possible future supply based on indications of demand; See also, Saha at paragraphs 3 and 44-48:  invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention). Accordingly, claims 10 and 18 are rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/11/19:  Leidner further teaches wherein said determining comprises: identifying one or more entities and one or more domain ontologies for at least one particular stage in the supply chain that is related to the spatiotemporal query (paragraphs 22, 66, 69-71, 77-78, 112, 120, 133, 153-160, and Figs. 21, 29-30: e.g., corpus of predefined training data, including a set of company names and/or a set of commodity types, or other methods may be used to preload or train the IAIM 3330 with data used in identifying supplier entity names, commodities, and customer entity names; commodity type or company name returned by the query is a candidate result. The set of results returned by the search are converted into a set of triples. The set of triples contains a supplier entity, a commodity type, and a customer entity; By providing interested users, such as business/investment analysts, with near real-time information concerning the flow of commodities (or disruption in the flow, e.g., embargoes or pirates hijacking oil cargo ship en route to destination) in a global supply chain, the system empowers the users to make informed decisions; The GSCI Predictive Model stores profile data for vessels, ports and routes, which can be used in conjunction with commodity flows where the fixture is currently being fulfilled (i.e., Status=“Vessel Underway”), and the vessel location data to aid in predicting discharge destination port, destination arrival date/time, and additional cargo details such as more detailed type of commodity; Using origination and destination data is critical information that may be used to aggregate the commodity flows and to draw higher level supply chain conclusions or predictions. Knowing the total aggregate supply/demand balance of a commodity in a certain time period may be used as a key input to predictive pricing (on any of a local or global level). Again, details may be derived automatically from known data or from extracted data or from market contacts, i.e., anyone along the supply chain ranging from traders, brokers, shippers, surveyors, port agents. Preferably, CFRs are published after information is verified as accurate. However, the vessel can still fail. The CFR is confirmed only when the vessel tracker shows that it is headed for the stated destination; identify and track supply/demand relationships and resulting commodity flows between entities in near real-time. Preferably, data collected includes quantities and qualities (or grades) of the commodity).  

Claims 3/12/20:  Leidner further teaches obtaining a prediction model that is trained to predict the demand forecast of the at least one product (paragraphs 61, 88, 90, 105, 139, 141, and 153:  he historical data collected and maintained by the GSCI may be used to develop a model for predicting price behavior, seasonal changes in supply/demand, anticipated effect of certain types of events (weather, political, etc.) on supply, demand and/or price; Historical data may be collected from a variety of sources over time to help establish and refine and train predictive models; SCGS 3100 may include a training or learning module 3127 that analyzes past or archived commodity and supply chain data, and may include use of a known training set of data, and may update historical information. In this manner the SCGS may be adapted to build and generate a supply chain graph based on recent events in the marketplace); and determining the impact of each of the one or more parameters on the predicted demand forecast based at least in part on an explainable model (paragraphs 53, 69, 83, 154, and 158:  goal of the GSCI is to detect and quantify the likely paths and impact of events using a model (e.g., based on intelligence and historical knowledge) of the global supply and demand network. In this manner, users of the GSCI system may gain insights helpful in taking preventative steps (e.g., hedging) and quicker reactive actions for recovery as well as identifying abnormal return opportunities through a deeper physical understanding of the supply/demand network dynamics; the GSCI includes a Commodity Flow Intelligence (CFI) component that collects and analyzes information with the timeliness, detail and accuracy required to track, forecast and predict supply and demand imbalances at the discrete flow level to aid market participants in making operational trading and investment decisions; The use of more than one triple in generating a supply chain graph will provide a more complete picture of the market environment and will assist the user in making determinations about risk in the supply chain and in analyzing and forecasting the supply and demand of resources represented in the graph. The graph or visualization may show an inter-relationship among a plurality of commodity types and companies with a company being a supplier of a first commodity and a customer or recipient of another commodity, e.g., a received commodity used in generating the supplied commodity).
  
Claims 6/15:  Leidner further teaches wherein the context comprises at least one of: one or more characteristics of the at least one product, a region related to the natural spatiotemporal query, a particular stage within the supply chain related to the natural spatiotemporal query (paragraphs 91, 114-119, 124, 142, 155, and Figs. 16-19 and 34-35: e.g., may employ natural language processing (NLP) and other linguistics technology to identify commodities and companies in the text as well as terms that indicate the existence of a supply chain relationship; FIG. 19 illustrates a search flow user interface screen or region 1900 for “Maintain Flow” and in this example concerning the status of a previously created flow (indicated as “Published”) associated with the vessel “Maersk Nucleus” having assigned IMO number “9322293.” As illustrated, in “shipping” region 1902 this searched and selected CFR indicates the Maersk Nucleus vessel as carrying “Crude Oil” commodity with a volume of 255 KB and a load country of “Algeria.” The status indicates a “Trade Under Negotiation” and no departure date, arrival date or discharge port or region is known. In this interface a user may enter comments related to the vessel, cargo, etc. in comments region 1904. Region 1906 provides an area to enter and display information related to a tender associated with the vessel and its cargo; process begins at step 3410 with the input of query data into the system by the user. The query data input by the user is formatted into a supply chain query to be used in obtaining supply chain information. The formatted query is then sent in step 3420 to a search engine or external data source. The query is used to perform a search to locate and identify data requested by the user. In operation multiple queries comprising essentially common elements (company, commodity, linguistic relationship terms) but having different formats may be executed. For example, the user may wish to identify all commodities supplied by BP to Shell Oil. The user would enter in the data “BP” as the supplying entity and “Shell Oil” as the customer entity in step 410. One query format that would be constructed would be in the form “BP supplies * to Shell Oil” wherein the “*” serves as a placeholder in the exemplary query. A second query format could be “Shell Oil receives * from BP.” A candidate result in step 3420 for this query would be any commodity that satisfies the conditions of the query for “*”, e.g., “natural gas” is a possible result for “BP supplies ‘natural gas’ to Shell Oil” or “Shell Oil receives ‘natural gas’ from BP.”). 

Claim 7:  Leidner further teaches wherein the one or more climate parameters correspond to at least one of temperature and rainfall (paragraphs 5 and 26:  Weather, global warming [wherein “warming’ falls within the scope of temperature]).  

Claim 8:  Leidner further teaches wherein the one or more disruptive event parameters correspond to at least one of: a manmade disaster, a natural disaster, and an environmental disaster (paragraphs 26, 61, 66, and 68: e.g., civil war; Weather, global warming and extreme weather conditions; weather/disaster related concerns may be processed to further arrive at predictive modeling and risk assessment; the GSCI may identify the occurrence of a major earthquake in Chile, a major global supplier of copper, and identify the earthquake as a disturbance or disruption in the supply chain; Connecting this data to events data to ascertain the impact of events, such as hurricanes; earthquake and tsunami natural disasters).

Claim 16:  Leidner further teaches wherein at least one of: the one or more climate parameters correspond to at least one of temperature and rainfall (paragraphs 5 and 26:  Weather, global warming [wherein “warming’ falls within the scope of temperature]); and the one or more disruptive event parameters correspond to at least one of: a manmade disaster, a natural disaster, and an environmental disaster (paragraphs 26, 61, 66, and 68: e.g., civil war; Weather, global warming and extreme weather conditions; weather/disaster related concerns may be processed to further arrive at predictive modeling and risk assessment; the GSCI may identify the occurrence of a major earthquake in Chile, a major global supplier of copper, and identify the earthquake as a disturbance or disruption in the supply chain; Connecting this data to events data to ascertain the impact of events, such as hurricanes; earthquake and tsunami natural disasters).

Claims 4 and 13 are rejected under 35 U.S.C. §103 as unpatentable over Leidner et al. (US 2017/0039500, hereinafter “Leidner”) in view of Saha et al. (US 2019/0303498, hereinafter “Saha”), as applied to claims 1 and 10 above, and further in view of Agrawal et al. (US 2015/0120369, hereinafter “Agarwal”).

Claims 4/13:  Leidner does not teach the limitation of claims 4/13.
However, Saha further teaches each counterfactual query corresponds to a different range of values for a given one of the parameters (paragraphs 26, 32, and 34: system may identify or determine that more than one interpretation of the query may be possible. For example, if a user provides the query “How much is a bus ticket to Lincoln?” the system may identify that there are multiple cities having the name “Lincoln” [i.e., a different range of values for the “cities” parameter]. Thus, the query includes multiple different interpretations that would likely result in different responses; system may ensure that the produced knowledge graph is complete for all possible interpretations of the query, which may be just a single interpretation or multiple interpretations;  it should be understood that more than one interpretation may be possible for each query and the system may provide a response for each possible interpretation of the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Leidner/Saha, Saha’s counterfactual queries corresponding to a different range of values for parameters, as claimed, in order to ensure that all relevant interpretations are provided responsive to a natural language search query (Saha, at least paragraph 32); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to the limitation of the generating the one or more sets of counterfactual queries comprises filtering the one or more sets of counterfactual queries based on at least one of: one or more geographical constraints related to the natural language spatiotemporal query and one or more domain-specific constraints related to the natural language spatiotemporal query, each of Leidner and Saha teaches natural language spatiotemporal queries (as discussed above in the rejection of independent claims 1/10, which is incorporated herein), but do not explicitly teach the generating the one or more sets of counterfactual queries comprises filtering the one or more sets of counterfactual queries based on at least one of: one or more geographical constraints related to the … spatiotemporal query and one or more domain-specific constraints related to the … spatiotemporal query, each of Leidner and Saha teaches natural language spatiotemporal queries.
Agrawal teaches the generating the one or more sets of counterfactual queries comprises filtering the one or more sets of counterfactual queries based on at least one of: one or more geographical constraints related to the … spatiotemporal query and one or more domain-specific constraints related to the … spatiotemporal query (paragraphs 11, 46, 51, 68-73, 86, 103-105, 108, and Fig. 6:  e.g., analyze and create what-if scenario based supply and demand plans for scenarios such as (1) mining risks because of labor shortages (2) extraction and health impacts caused by management, handling and processing of hazardous chemical bi-products (3) regulatory and political risk due to protective embargoes and taxes paid on transport of chemicals across countries and regions; FIG. 6, which illustrates an interface for searching planning items associated with a machine-implemented advanced planning and forecasting system. The search planning items interface may be configured to present options to a user 120 based on the user's 120 access level. For example, a user 120 in a certain geographical market may only be presented options related to that geographical market. The search planning items interface may be configured to allow the user 120 to access various kinds of data associated with advanced planning and forecasting, for example forecast data or actual data. The search planning items interface may include one or more level selection interfaces, for example sliders. In some examples, the level selection interfaces may represent hierarchies of data; user(s) 120 may manage the views, the order of time series that appear in the templates, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leidner/Saha with Agrawal because the references are analogous since Leidner/Saha are each directed features for generating knowledge graphs based on search queries whereas Agarwal is directed to directed features for supply chain analytics, and thus within Applicant’s field of endeavor of auto-discovery of reasoning graphs in supply chains pursuant to demand forecasting, and because modifying Leidner/Saha by incorporating Agrawal’s filtering feature would provide the flexibility to explore a variety of scenarios/simulations to provide an effective advanced planning and forecasting tool (Agrawal at paragraph 5); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 14 are rejected under 35 U.S.C. §103 as unpatentable over Leidner et al. (US 2017/0039500, hereinafter “Leidner”) in view of Saha et al. (US 2019/0303498, hereinafter “Saha”) in view of Agrawal et al. (US 2015/0120369, hereinafter “Agarwal”), as applied to claims 4 and 13 above, and further in view of Venna et al. (US 2017/0236079, hereinafter “Venna”).

Claims 5/14:  Leidner further teaches wherein the knowledge graph comprises: entity nodes capturing different scenarios corresponding to at least a portion of the one or more parameters; and edges indicating relationships between pairs of the entity nodes (paragraphs 21, 71, 154, 159-160, and Figs. 30, 37, and 38:  In one exemplary implementation, the supply chain graph is generated by turning each of the supplier entity and customer entity into two graph nodes. The nodes are connected by a vertex labeled with the commodity type. The supply chain graph may use additional nodes and vertices by additional triples from the set of triples to the graph. The process of adding triples to the graph builds out a comprehensive supply chain graph that provides a user with an enhanced tool and experience in analyzing and forecasting supply and demand; With reference to FIG. 30, supply chain graph 3000 represents a relationship between entities. Here, PetroSa supplies gas to Shell, Sasol and BP. BP has a further relationship as a consumer with suppliers: CSR (ethanol); Nerefco (products); Midmar (oil); Namibia (aviation fuels); BPPA (acetic acid); and Marathon Oil Corporation (LNG); he supply chain graph 3700 shows the interrelationship of a set of supplying entities 3710, commodity types 3720, and customer entities 3730. Each customer and supplier entity is represented as a graphical node on the graph. Each node is then connected to another node using a vertex. The vertices represent the supplier/customer relationship of two entities. In the supply chain graph 3700, the commodity type supplied from a supplier entity 3710 to a customer entity 3730 is shown by a vertex passing through a commodity type node 3720. For example, ‘JSC KMPA’ supplies ‘jacks’ to ‘Gazprom.” The graph also shows that ‘Gazprom’ sends the ‘jacks’ to ‘Indian Oil Corporation Limited’ through ‘Gujaret State Petroleum Company.’ Multiple relationships involving may triples from a set of triples returned as the result of a search using an instantiated query can be shown on a single graph. The supply chain graph 3700 uses at least 9 triples to show the relationships of the suppliers 3710, the commodity types 3720, and the customer entities), but does not teach wherein the relationships correspond to at least one of: a predicted change in demand, a model confidence score, and a model uncertainty score.
Venna teaches wherein the relationships correspond to at least one of: a predicted change in demand, a model confidence score, and a model uncertainty score (paragraph 222: identify the type and include a confidence value as attributes of the edge between the related entity nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leidner/Saha/Agrawal with Venna because the references are analogous since they are each directed features for generating knowledge graphs based on search queries and/or supply chain analytics, which is within Applicant’s field of endeavor of auto-discovery of reasoning graphs in supply chains pursuant to demand forecasting, and because modifying the graph of Leidner such that the edges indicate relationships between pairs of the entity nodes, as claimed, would serve the motivation to quickly process information pertaining to supplier/customer relationships (Leidner at paragraph 13); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. §103 as unpatentable over Leidner et al. (US 2017/0039500, hereinafter “Leidner”) in view of Saha et al. (US 2019/0303498, hereinafter “Saha”), as applied to claim 1 above, and further in view of Carrier et al. (US 2020/0042643, hereinafter “Carrier”).

Claim 21:  Leidner does not teach the limitation of claim 21.
Carrier teaches computing a confidence value for at least one of the one or more parameters; in response to determining that the computed confidence value does not satisfy a corresponding confidence value threshold, automatically initiating an interactive conversation with the user, wherein the interactive conversation comprises: generating and outputting at least one question to the user, wherein at least one question is generated based at least in part on the context; and updating the computed confidence value based on feedback received from the user for the at least one question (paragraphs 3 and 31: determining that a confidence level corresponding to the one or more answers does not exceed a threshold determining whether any of the confidence scores for any candidate answer is greater than a preconfigured threshold. If so, the candidate answer is considered sufficient to answer the received question. In embodiments, the threshold may be absolute, for example 75% confidence, while in others the threshold may be relative, for example 15% greater than the confidence of the next most confident answer or group of answers. In further embodiments, the heuristic Q&A program 122 may use other techniques or metrics to determine whether the question has been answered sufficiently. For example, the heuristic Q&A program 122 may utilize a user feedback loop to adjust the confidence threshold as a moving target. For example, following step 214 wherein the heuristic Q&A program 122 returns an answer to the user, the heuristic Q&A program 122 may prompt a user selection indicating whether their question was sufficiently answered. Based on the received user response, the heuristic Q&A program 122 may adjust the confidence confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leidner/Saha with Carrier because the references are analogous since Leidner/Saha are each directed features for generating knowledge graphs based on search queries whereas Carrier is directed to natural language processing in Q&A systems, which are within Applicant’s field of endeavor of auto-discovery of reasoning graphs in supply chains pursuant to demand forecasting, and because modifying Leidner/Saha by incorporating Carrier’s features for initiating an interactive conversation with a user in response to determining that a confidence value does not satisfy a threshold and updating the computed confidence value based on feedback from the user, in the manner claimed, in order to improve the accuracy of the query results by increasing confidence of the output based on feedback related thereto; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C. §103 as unpatentable over Leidner et al. (US 2017/0039500, hereinafter “Leidner”) in view of Saha et al. (US 2019/0303498, hereinafter “Saha”), as applied to claim 1 above, and further in view of Rhodes et al. (US 2009/0150208, hereinafter “Rhodes”).

Claim 22:  Leidner teaches causing, based on the explanation, initiation of at least one … action to at least minimize the impact on the demand of the at least one product for at least a portion of the one or more parameters (paragraphs 11, 53-54, 57, 70, 78, 116, 117, 158, and Figs. 31-36:  e.g., Global Supply Chain Intelligence system (“GSCI”) adapted to predict, discover and verify commodity trade flows; supply chain graph will provide a more complete picture of the market environment and will assist the user in making determinations … and in analyzing and forecasting the supply and demand of resources represented in the graph; dataset may also be used in a business intelligence process within the GSCI to arrive at an output, such as a predicted price behavior, a price alert, a risk alert, etc. In one manner the GSCI includes a Commodity Flow Intelligence (CFI) component that collects and analyzes information with the timeliness, detail and accuracy required to track, forecast and predict supply and demand imbalances at the discrete flow level to aid market participants in making operational trading and investment decisions), but does not teach initiation of at least one proactive action.
Rhodes teaches initiation of at least one proactive action to at least minimize the impact on the demand of the at least one product for at least a portion of the one or more parameters (paragraphs 52 and 55:  system 1000 implements a collaborative planning, forecasting and replenishment process with the manufacturer's supply base by communicating demand plans (e.g., forecasts) and any change events to proactively resolve demand and supply mismatches and sharing demand and inventory signals between buyers and suppliers to enable efficient replenishment and vendor managed inventory; cause the learning unit to adjust up the demand or requirements for subcomponents or raw materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leidner/Saha with Rhodes because the references are analogous since Leidner/Saha are each directed features for generating knowledge graphs based on search queries whereas Rhodes is directed to directed features for supply chain analytics, and thus within Applicant’s field of endeavor of auto-discovery of reasoning graphs in supply chains pursuant to demand forecasting, and because modifying Leidner/Saha by incorporating Rhodes’ feature for initiating a proactive action to minimize the impact on the demand of the at least one product for at least a portion of the one or more parameters, as claimed, in order to enable informed decision making in light of the effect of events and performance, including predicting the effect such events may have on pricing and availability of commodities in a supply chain (Leidner at paragraph 13); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Big data analytics and demand forecasting in supply chains: a conceptual analysis. Hofmann, Erik; Rutschmann Emanuel. International Journal of Logistics Management. 29.2: 739-766. Emerald Group Publishing Limited. (2018): discloses an overview of demand forecasting techniques.
Malov et al. (US 2014/0058794): discloses features for planning and optimization with applications, including demand forecasting features and what-if scenarios.
Adam et al. (US 2016/0328670):  discloses features for predicting effects of climate change on supply chain performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/13/2022